DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 06/22/2022.  Claims 1, 18, and 20 have been amended.  Claims 2, 6, and 19 have been cancelled.  No claims have been added.  Therefore, claims 1, 3-5, 7-18, and 20 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  The amendments are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record.  Furthermore, the Examiner has entered 35 USC § 112(a) rejections based on the amendments and has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 7-18, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program.”  Claims 18 and 20 recite similar limitations.

The specification states: 
	
    PNG
    media_image1.png
    408
    629
    media_image1.png
    Greyscale


The specification does not specifically disclose how machine learning is “…applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program.”  Therefore, this is considered new matter and required to be removed.  For the purposes of examination, the Examiner will consider the limitation to mean that a machine can recognize that a participant’s personal preferences overlap with the criteria of a program to match them with that program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 3-5, and 7-17 (Group I) are drawn to a computer implemented method for performing automated triage and patient risk stratification for each of a population of patients, and for enrolling a high-risk patient into a disease prevention program, the method comprising: performing a health risk assessment for each patient; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient; calculating a lifestyle score from lifestyle factors for each patient; calculating a medication non-compliance score from the medication compliance factors for each patient; assigning a wellness score for each patient, the wellness score comprising a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program, which is within the four statutory categories (i.e. process).  Claim 18 (Group II) is drawn to a computer system for performing automated triage and patient risk stratification for a population of patient, and for enrolling a high-risk patient into a disease prevention program, the computer system configured to perform the steps of: receiving contact from a population of patients; performing a health risk assessment for each patient in the population; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient in the population; calculating a lifestyle score from lifestyle factors for each patient in the population; calculating a medication non-compliance score factors from the medication compliance factors for each patient of a population; assigning a wellness score for each patient of a population, wherein the wellness score is a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program, which is within the four statutory categories (i.e. apparatus).  Claim 20 (Group III) is drawn to computer code stored in a non-transient medium for performing, when executed by a computer processor, the steps of: receiving contact from a population of patients; performing a health risk assessment for each patient in the population; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient in the population; calculating a lifestyle score from lifestyle factors for each patient in the population; calculating a medication non-compliance score factors from the medication compliance factors for each patient of a population; assigning a wellness score for each patient of a population, wherein the wellness score is a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to a disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program, which is within the four statutory categories (i.e. manufacture).

Claims 1, 3-5, and 7-17 (Group I) involve abstract steps, outlined in bold, of a computer implemented method for performing automated triage and patient risk stratification for each of a population of patients, and for enrolling a high-risk patient into a disease prevention program, the method comprising: performing a health risk assessment for each patient; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient; calculating a lifestyle score from lifestyle factors for each patient; calculating a medication non-compliance score from the medication compliance factors for each patient; assigning a wellness score for each patient, the wellness score comprising a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program.  Claim 18 (Group II) involves abstract steps, outlined in bold, of a computer system for performing automated triage and patient risk stratification for a population of patient, and for enrolling a high-risk patient into a disease prevention program, the computer system configured to perform the steps of: receiving contact from a population of patients; performing a health risk assessment for each patient in the population; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient in the population; calculating a lifestyle score from lifestyle factors for each patient in the population; calculating a medication non-compliance score factors from the medication compliance factors for each patient of a population; assigning a wellness score for each patient of a population, wherein the wellness score is a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program. Claim 20 (Group III) involve abstract steps, outlined in bold, of  computer code stored in a non-transient medium for performing, when executed by a computer processor, the steps of: receiving contact from a population of patients; performing a health risk assessment for each patient in the population; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient in the population; calculating a lifestyle score from lifestyle factors for each patient in the population; calculating a medication non-compliance score factors from the medication compliance factors for each patient of a population; assigning a wellness score for each patient of a population, wherein the wellness score is a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to a disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program.  These steps are directed to the abstract idea of classifying patients into risk levels based on wellness scores determined from combining clinical, lifestyle and medication non-compliance scores, assigning high risk patients to disease prevention programs based on their high priority chronic diseases, and determining best fit providers for the patient based on their personal preferences matching with program preferences, which is covered under the categories of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves performing a health risk assessment on patients, sorting heath risk data into categories, surveying patients for preferences, classifying patients into risk levels based on scores, assigning patient to disease prevention program based on disease, determining best fit provider by comparing their preferences to ideal preferences for providers, Mathematical Concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) because it involves calculating scores and combining scores, and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it involves creating a matrix of personal preferences, determining chronic disease list.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1, 3-5, and 7-17 (Group I), outlined in italics, of a computer implemented method for performing automated triage and patient risk stratification for each of a population of patients, and for enrolling a high-risk patient into a disease prevention program, the method comprising: performing a health risk assessment for each patient; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient; calculating a lifestyle score from lifestyle factors for each patient; calculating a medication non-compliance score from the medication compliance factors for each patient; assigning a wellness score for each patient, the wellness score comprising a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program, in Claim 18 (Group II) of a computer system for performing automated triage and patient risk stratification for a population of patient, and for enrolling a high-risk patient into a disease prevention program, the computer system configured to perform the steps of: receiving contact from a population of patients; performing a health risk assessment for each patient in the population; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient in the population; calculating a lifestyle score from lifestyle factors for each patient in the population; calculating a medication non-compliance score factors from the medication compliance factors for each patient of a population; assigning a wellness score for each patient of a population, wherein the wellness score is a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program, and in Claim 20 (Group III) of computer code stored in a non-transient medium for performing, when executed by a computer processor, the steps of: receiving contact from a population of patients; performing a health risk assessment for each patient in the population; sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors; calculating a clinical score from the clinical factors for each patient in the population; calculating a lifestyle score from lifestyle factors for each patient in the population; calculating a medication non-compliance score factors from the medication compliance factors for each patient of a population; assigning a wellness score for each patient of a population, wherein the wellness score is a combination of the clinical score, the lifestyle score, and the medication non-compliance score; surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient, comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores; determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to a disease prevention program corresponding to one of the chronic diseases on the list and determining a best fit provider of that type of disease prevention program for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving classifying patients into risk levels based on wellness scores determined from combining clinical, lifestyle and medication non-compliance scores, assigning high risk patients to disease prevention programs based on their high priority chronic diseases, and determining best fit providers for the patient based on their personal preferences using generic computer components such as a computer system and computer code;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis to calculation of patient wellness, clinical, lifestyle, medication non-compliance scores, determination of high priority chronic diseases, determination of best fit providers;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a computer system and computer code;
Limiting the abstract idea to data involving patients and disease prevention programs, because limiting application of the abstract idea to data involving patients and disease prevention programs is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes health risk assessment data and patient preferences to obtain information for calculating clinical, lifestyle, medication non-compliance, wellness scores, determining high priority chronic diseases, and determining best fit providers; 
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to patient and disease prevention program data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving contact, performing assessment, sorting data, calculating scores, combining scores, classifying patients into levels, surveying patient preferences, creating preference matrix, comparing preference matrix to ideal matrix, enrolling patients, determining best fit providers) that are abstract activities previously known to the pertinent industry (i.e. chronic disease prevention):

[00145] Referring now to FIG. 9, an integrator computer module
908 may be configured to perform any number of the various
functions and tasks described herein. For example, a database
system 900 includes an integrator computer module 908 having a
processor or processing system 909. The integrator computer
module 908 can be configured to maintain a first database 510 of
DPP providers, and a second database 912 of candidate consumers;
that is, the integrator builds and manages a relational database of
health plan members. The integrator computer module 908 may be
configured to recruit candidate consumers into the database 912
using at least the following sources (also referred to as entry
vectors): employers 914, medical providers 916, health system 918,
health plans 920, self-referral 922, network providers 924, and
CBOs 926.

[00156] The data in the database 1002 can be sent thru a
scrubbing program 1006, which can be configured to clean the data,
fill in missing fields, and/or eliminate duplicates. The scrubbed
data 1007 is sent to the CRM 1011 software module operating within
the integrator computer module 1001. CRM software modules are
well known to those skilled in the art. For example, a Salesforce
platform (Salesforce.com, San Francisco, CA) can be used as the
CRM 1011.

[00157] After the scrubbed data 1007 is cataloged by the CRM
1011, the CRM 1011 sends a message including an attached weblink
or other indicia of an integrator portal, along with at least a portion
of the data relating to candidates, to an email distribution module
1015. Email distribution modules are well known to those skilled in
the art. For example, a Marketa marketing automation platform
(Marketa, Inc., San Mateo, CA) can be used as the email
distribution module. The email distribution module 1015 sends
emails to a plurality of candidates via the cloud 1017 (e.g., the
internet). Upon receipt of the email, a candidate is directed to a
website 1025 by clicking the weblink embedded in the email.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. calculating clinical, lifestyle, medication non-compliance, wellness scores, determining high priority chronic diseases, determining best fit providers) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of patient health risk assessments, clinical, lifestyle, medication compliance factors, clinical, lifestyle, medication non-compliance, and wellness scores, classifications of patients, patient preferences, ideal matrices, and disease prevention programs;
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of classifying patients into risk levels based on wellness scores determined from combining clinical, lifestyle and medication non-compliance scores, assigning high risk patients to disease prevention programs based on their high priority chronic diseases, and determining best fit providers for the patient based on their personal preferences matching with program preferences.

Furthermore, dependent claims 3-5, 7-17 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as creating patient profile, determining and enrolling patient with optimal DPP provider, providing notice of enrollment, determining best fit provider based on location, payment for patient reaching milestone, retaining fee, receiving premium payment above claim payment, receiving records fee, dividing risk levels, enrolling medium risk patient, determining if supply is greater than demand, determining average scores, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1, 3-5, 7-18, and 20 are ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 14, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly-Hrabe, et al. (US 2008/0082351 A1) in view of Eaton, et al. (US 2006/0136264 A1) in further view of Austrum, et al. (US 2014/0372133 A1).

With regards to claim 1, Kelly-Hrabe teaches a computer implemented method for performing automated triage and patient risk stratification for each of a population of patients, and for enrolling a high-risk patient into a disease prevention program, the method comprising: receiving contact from a population of patients (see at least paragraph 0068); performing a health risk assessment for each patient (see at least abstract, identify outcomes from member health data for each member); sorting data from the health risk assessment into clinical factors, lifestyle factors, and medication compliance factors (see at least figure 2, paragraph 0033, stratification level for chronic condition different from level for chronic condition and lifestyle, and further different for chronic condition and medication compliance); calculating a clinical score from the clinical factors for each patient (see at least figure 2, paragraph 0033, stratification score for chronic condition, interpreted as clinical factor, is 2.0, interpreted as clinical score); calculating a lifestyle score from lifestyle factors for each patient (see at least figure 2, paragraph 0033, stratification score for chronic condition combined with lifestyle issues such as drinking alcohol, interpreted as lifestyle factor, is 2.1, meaning lifestyle score is 0.1); calculating a medication non-compliance score from the medication compliance factors for each patient (see at least figure 2, paragraph 0033, stratification score for chronic condition combined with lifestyle and behavioral issues such as abusing prescription medication, interpreted as medication non-compliance, is 2.4, meaning medication non-compliance score is 0.3); assigning a wellness score for each patient, the wellness score comprising a combination of the clinical score, the lifestyle score, and the medication non-compliance score (see at least figure 3, paragraph 0033, combining chronic condition, lifestyle issues, and prescription medication into a stratification score); classifying each patient into a hierarchy of risk levels including a high risk level based on the wellness scores (see at least figure 3, patient ranking from highest to lowest based on stratification score). 

Kelly-Hrabe does not explicitly teach …surveying the patient for personal preferences for the disease prevent program; creating a matrix of personal preferences for the patient; comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers; …and determining a best fit provider for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program.  Eaton teaches … surveying the patient for personal preferences for the disease prevent program (see at least figure 8 (114, 120), paragraph 0086); creating a matrix of personal preferences for the patient (see at least figure 8 (114, 120), paragraph 0086); comparing the matrix of personal preferences for the patient against an ideal matrix of personal preferences for a plurality of providers (see at least paragraph 0086); …and determining a best fit provider for the patient using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program (see at least figure 8 (116, 122), paragraph 0047, system uses consumer preferences to match with criteria from healthcare opportunities to narrow down which health care opportunities match consumer preferences, such as matching consumer with congestive heart failure management program based on their preferences).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Eaton with Kelly-Hrabe with the motivation of better informed healthcare decisions (Eaton, paragraph 0006).

The combination of Kelly-Hrabe/Eaton does not explicitly teach …determining a list of high priority chronic diseases from the clinical factors for a high risk patient; and assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list.  Austrum teaches …determining a list of high priority chronic diseases from the clinical factors for a high risk patient (see at least paragraph 0110, severity scores for diabetes, weight problem, stress determined, interpreted as high priority chronic diseases, from biometric screening, claim analysis, self-reported conditions and other outside data); and assigning the high risk patient to the disease prevention program corresponding to one of the chronic diseases on the list (see at least paragraph 0110, health conditions and risk/severity levels link employees to specific health behavior management programs).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the disease corresponding prevention programs of Austrum with the customized health plan message system of Kelly-Hrabe with the motivation of making it easy for individuals to become engaged in management of their health (Austrum, paragraph 0005).

Claims 18 and 20 recite similar limitations and are rejected for the same reasons.

With regards to claim 3, Kelly-Hrabe teaches the method according to claim 1, further comprising the steps of: accessing the wellness score of the patient (see at least paragraph 0033); accessing medical records of the patient (see at least paragraph 0017); combining the wellness score and the medical record with demographic and socioeconomic characteristics for the patient (see at least paragraph 0056); and creating a comprehensive patient profile (see at least paragraph 0056).

With regards to claim 4, Eaton teaches the method according to claim 3, further comprising the steps of: mapping the comprehensive patient profile over a group of disease prevention program providers qualified to deliver the disease prevention program (see at least figure 8 (114, 116), paragraph 0086); determining the optimal disease prevention program provider for the patient (see at least figure 8 (116-124), paragraph 0086); and enrolling the patient with the optimal disease prevention program provider (see at least figure 8 (124), paragraph 0086).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Eaton with Kelly-Hrabe with the motivation of better informed healthcare decisions (Eaton, paragraph 0006).

With regards to claim 5, Kelly-Hrabe teaches the method according to claim 1, wherein the disease prevention program is designed to improve the patient’s health, to establish changes in behavior, to prevent development of a chronic disease by the patient, and to lower a risk level for the patient (see at least paragraph 0018, 0019, 0049, messages are designed to help patient achieve better health outcomes, notify them of upcoming exams designed to prevent further development of chronic disease, notify them of a behavior health condition that should be addressed, etc. which helps lower their risk level).

With regards to claim 7, Eaton teaches the method according to claim 1, further comprising the step of: enrolling the patient with the best fit provider (see at least figure 8 (124), paragraph 0086); and providing the patient a notice of enrollment in the disease prevention program with the best-fit provider (see at least figure 8 (94), paragraph 0087).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Eaton with Kelly-Hrabe with the motivation of better informed healthcare decisions (Eaton, paragraph 0006).

With regards to claim 8, Eaton teaches the method according to claim 1, further comprising the steps of identifying a location of a residence of the patient (see at least paragraph 0081); comparing the location patient against a location of the plurality of providers (see at least figure 8 (114, 116), paragraph 0086); and determining a best fit provider for patient based on the comparing the matrix and the comparing the location (see at least figure 8 (114, 116), paragraph 0086); and enrolling the patient with the best fit provider (see at least figure 8 (124), paragraph 0086).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Eaton with Kelly-Hrabe with the motivation of better informed healthcare decisions (Eaton, paragraph 0006).

With regards to claim 9, Eaton teaches the method according to claim 8, further comprising the step of: providing the patient a notice of enrollment in the disease prevention program with the best-fit provider (see at least figure 8 (94), paragraph 0087).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Eaton with Kelly-Hrabe with the motivation of better informed healthcare decisions (Eaton, paragraph 0006).

With regards to claim 14, Austrum teaches the method according to claim 1, wherein the hierarchy of risk levels are high risk level, medium risk level, and low risk level (see at least paragraph 0061).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the disease corresponding prevention programs of Austrum with the customized health plan message system of Kelly-Hrabe with the motivation of making it easy for individuals to become engaged in management of their health (Austrum, paragraph 0005).

Claims 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly-Hrabe, et al. (US 2008/0082351 A1) in view of Eaton, et al. (US 2006/0136264 A1) in further view of Austrum, et al. (US 2014/0372133 A1) in further view of Stollmeyer, et al. (US 2014/0101067 A1).

With regards to claim 10, Kelly-Hrabe does not explicitly teach the method according to claim 1, further comprising: invoicing the patient’s health insurance plan for a claim to the disease prevention plan; receiving a payment for the claim from the patient’s health insurance plan; tracking progress of the patient in the disease prevention program; recognizing a milestone completed by patient in the disease prevention program; and sending a payment to a disease prevention program provider for the milestone in the disease prevention program.  Stollmeyer teaches the method according to claim 1, further comprising: invoicing the patient’s health insurance plan for a claim to the disease prevention plan (see at least paragraph 0038, wellness provider confirms payor authorization for covered individual); receiving a payment for the claim from the patient’s health insurance plan (see at least paragraph 0038, provider is reimbursed); tracking progress of the patient in the disease prevention program (see at least paragraph 0038, determining whether wellness service was completed by individual); recognizing a milestone completed by patient in the disease prevention program (see at least paragraph 0038, positive conformation wellness service was completed by individual); and sending a payment to a disease prevention program provider for the milestone in the disease prevention program (see at least paragraph 0038, provider is reimbursed).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Stollmeyer with Kelly-Hrabe with the motivation of increasing quality of the health experience (Stollmeyer, paragraph 0005).

With regards to claim 11, Stollmeyer teaches the method according to claim 10, further comprising the step of retaining a portion of the payment for the claim from the patient’s health insurance plan (see at least paragraphs 0038, wellness provider is reimbursed for individual’s completed wellness services, and at least paragraph 0033, wellness services are reimbursed in part).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Stollmeyer with Kelly-Hrabe with the motivation of increasing quality of the health experience (Stollmeyer, paragraph 0005).

With regards to claim 12, Stollmeyer teaches the method according to claim 11, wherein the payment for the claim from the patient’s health insurance plan includes a premium above the payment to the disease prevention program provider for the milestone in the disease prevention program (see at least paragraph 0033, incentives to participating employers in return for documented participation by covered individuals in the wellness program).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Stollmeyer with Kelly-Hrabe with the motivation of increasing quality of the health experience (Stollmeyer, paragraph 0005).

With regards to claim 13, Stollmeyer teaches the method according to claim 11, wherein the payment for the claim from the patient’s health insurance plan includes a records fee for an account for the patient (see at least paragraph 0033, 0038, incentives and/or reimbursement from insurer for documented participation/completion of wellness service interpreted as including a records fee).

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly-Hrabe, et al. (US 2008/0082351 A1) in view of Eaton, et al. (US 2006/0136264 A1) in further view of Austrum, et al. (US 2014/0372133 A1) in further view of Hodgdon, et al. (US 2005/0234742 A1).

With regards to claim 15, Kelly-Hrabe does not explicitly teach the method according to claim 14, further comprising the step of enrolling a medium risk patient in a disease prevention program.  Hodgdon teaches the method according to claim 14, further comprising the step of enrolling a medium risk patient in a disease prevention program (see at least paragraph 0023, participant agrees to partake in health care program; and at least paragraph 0048, medium health risk).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Hodgdon with Kelly-Hrabe with the motivation of providing a program that educates individuals about their health, disease risks and modifiable risk factors while leading to improved behaviors (Hodgdon, paragraphs 0003-0004).

With regards to claim 16, Kelly-Hrabe teaches the method according to claim 14, further comprising the step of: …determining a list of high priority chronic diseases from the clinical factors for each of the number of patients classified in the high risk level (see at least figure 2); ranking the list of high priority chronic diseases by total number of patients for each chronic disease on the list (see at least figure 2). 

Eaton teaches …reviewing an inventory of disease prevention program providers for each chronic disease on the list; and determining if a supply of disease prevention programs is greater than the total number of patients for each chronic disease (see at least figure 8 (114, 116), paragraph 0086).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Eaton with Kelly-Hrabe with the motivation of better informed healthcare decisions (Eaton, paragraph 0006).

The combination of Kelly-Hrabe/Eaton does not explicitly teach …calculating the number of patients classified in the high risk level.  Hodgdon teaches …calculating the number of patients classified in the high risk level (see at least Table No. 14, “Number of Participants” divided into high risk level).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Hodgdon with Kelly-Hrabe with the motivation of providing a program that educates individuals about their health, disease risks and modifiable risk factors while leading to improved behaviors (Hodgdon, paragraphs 0003-0004).

With regards to claim 17, Kelly-Hrabe does not explicitly teach the method according to claim 1, further comprising the steps of: sorting the population of patients into hierarchy of risk levels based on the wellness score for each patient, wherein the hierarchy of risk levels are high risk level, medium risk level, and low risk level; determining the number of patient in each of the risk levels; determining an average wellness score for the population of patients; and determining an average wellness score for the population of patients for each of the risk levels. Hodgdon teaches the method according to claim 1, further comprising the steps of: sorting the population of patients into hierarchy of risk levels based on the wellness score for each patient, wherein the hierarchy of risk levels are high risk level, medium risk level, and low risk level (see at least Table No. 14, paragraph 0048); determining the number of patient in each of the risk levels (see at least Table No. 14, “Number of Participants” divided into risk groups); determining an average wellness score for the population of patients (see at least Table No. 13, paragraph 0137, “Average My Health IQ Scores” for a population of patients); and determining an average wellness score for the population of patients for each of the risk levels (see at least Table No. 14, High Risk more than 50 and less than 60, Medium Risk more than 60 and less than 70, etc., interpreted as average wellness score for population of patients for each of the risk levels).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Hodgdon with Kelly-Hrabe with the motivation of providing a program that educates individuals about their health, disease risks and modifiable risk factors while leading to improved behaviors (Hodgdon, paragraphs 0003-0004).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
“Applicant reiterates and incorporates by reference herein the arguments presented in the previous Response”.

With regards to Applicant’s argument that “Applicant reiterates and incorporates by reference herein the arguments presented in the previous Response”, the Examiner respectfully reiterates the previous response to previous arguments in the previous Response. 

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Eaton does not teach using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program.
There is no motivation to combine Kelly-Hrabe and Austrum.

With regards to Applicant’s argument Eaton does not teach using a machine learning model applied to the matrix of personal preferences and the ideal matrix of personal preferences to perform matching of the high risk patient to the disease prevention program, the Examiner respectfully disagrees.  Eaton teaches system uses consumer preferences to match with criteria from healthcare opportunities to narrow down which health care opportunities match consumer preferences, such as matching consumer with congestive heart failure management program based on their preferences (figure 8 (116, 122), ¶ 0047).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Furthermore, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves.  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).

The Examiner is concerned that the Applicant apparently ignores the mandate of the numerous court decisions supporting the position given above. The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re Delisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al 192 USPQ 278 (CCPA) that:
	(i)	obvious does not require absolute predictability;
	(ii)	non-preferred embodiments of prior art must also be considered; and
	(iii)	the question is not express teaching of references but what they would suggest.

According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. Within In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein. In In re Conrad 169 USPQ 170 (CCPA), obviousness is not based on express suggestion, but what references taken collectively would suggest.

In the instant case, the Examiner respectfully notes that each and every motivation to combine the applied references is accompanied by select portions of the respective references which specifically support that particular motivation or using the knowledge generally available to one of ordinary skill in the art. As such, it is NOT seen that the Examiner's combination of references is unsupported by the applied prior art of record. Rather, it is respectfully submitted that explanation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention that support a holding of obviousness has been adequately provided by the motivations and reasons indicated by the Examiner, Ex pane Levengood 28 USPQ 2d 1300 (Bd. Pat. App. & Inter., 4/22/93).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Aagesen, et al. (US 2016/0125168 A1) discloses methods, systems, and computer-readable media are provided for aligning a patient who is determined to be eligible for care management services with a care manager. Patient health data is received and is used to generate a patient profile for the patient. The patient profile comprises, for example, demographic information, geographic location, clinical characteristics, patient preferences, a patient need level, a category to which the patient is assigned, and a priority level associated with the patient. A set of characteristics associated with a group of care managers is accessed where the set of characteristics include clinical expertise of the care manager, geographic location of the care manager, workload capacity of the care manager, and the like. Using the patient profile and the set of characteristics associated with the group of care managers, the patient is aligned with a care manager well-suited to help the patient achieve care management goals.

Soyao, et al. (US 2015/0216413 A1) discloses systems, devices, and methods for generating insights relating to patient health using a social networking platform interconnecting a patient with a plurality of care givers. The patient is provided access to a computer application configured to solicit and collect patient data from the patient, the computer application selected based on at least one characteristic of the patient. First patient data reflective of the health condition of the patient, as collected by the computer application, are received through the social networking platform. A communication from a care giver is transmitted to the patient through the social networking platform. Second patient data reflective of the health condition responsive to the transmitted communication are received through the social networking platform. The first and second patient data are analyzed to determine at least one insight relating to health of the patient; and a report is generated to present the insight.

Serio CD, Hessing J, Reed B, Hess C, Reis J. The effect of online chronic disease personas on activation: within-subjects and between-groups analyses. JMIR Res Protoc. 2015 Feb 25;4(1):e20. doi: 10.2196/resprot.3392. PMID: 25720676; PMCID: PMC4376159 discloses although self-management of chronic disease is important, engaging patients and increasing activation for self-care using online tools has proven difficult. Designing more tailored interventions through the application of condition-specific personas may be a way to increase engagement and patient activation. Personas are developed from extensive interviews with patients about their shared values and assumptions about their health. The resulting personas tailor the knowledge and skills necessary for self-care and guide selection of the self-management tools for a particular audience.
Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626